Order affirmed, with ten dollars costs and disbursements. Memorandum: We disregard the convenience of six of defendants’ proposed witnesses who, according to defendants’ affidavits filed in support of the motion, will testify as experts. (Seafir v. Shutts, 190 App. Div. 518; Quinn v. Brooklyn Heights B. R. Co., 88 id. 57, 59.) The defendants have failed to establish that the convenience of a greater number of material witnesses and the ends of justice will be promoted by the change of venue sought. All concur. (The order denies a motion for change of venue. Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.